UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4766


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AUSTIN SURPRISE BULL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00309-NCT-1)


Submitted:   March 6, 2012                   Decided:   March 15, 2012


Before WILKINSON and     DUNCAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Clifton Thomas Barrett, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Austin Surprise Bull pled guilty pursuant to a plea

agreement to one count of being a felon in possession of a

firearm,       in     violation      of    18    U.S.C.      §§ 922(g)(1),       924(a)(2)

(2006), and was sentenced to 120 months in prison.                                 Counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    indicating         that    he   found       no    meritorious      grounds   for

appeal, but explaining that Bull believes his 120-month sentence

is greater than necessary to satisfy the 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2011) factors.                    Finding no error, we affirm.

               After United States v. Booker, 543 U.S. 220 (2005), we

review     a    sentence       for     reasonableness,          using     an    abuse    of

discretion standard of review.                      Gall v. United States, 552 U.S.

38, 51 (2007).          The first step in this review requires the court

to   ensure     that     the    district        court       committed    no    significant

procedural error.            United States v. Evans, 526 F.3d 155, 160-61

(4th Cir. 2008).            If, and only if, this court finds the sentence

procedurally reasonable can the court consider the substantive

reasonableness         of    the     sentence        imposed.        United    States    v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).

               Bull      raises       no        challenge       to      the     procedural

reasonableness         of    his     sentence.          We    thus   presume     that   the

district court’s 120-month sentence, which was at the top of

Bull’s properly calculated Guidelines range, is reasonable.                             See

                                                2
United   States     v.     Allen,   491    F.3d    178,      193     (4th       Cir.   2007).

Although Bull suggests that he should have been sentenced to a

lesser term based on his tumultuous upbringing, we conclude that

the district court properly exercised its discretion to reject

Bull’s   argument       in   mitigation.          See    Evans,      526     F.3d      at   162

(recognizing that deference to a district court’s sentence is

required because the “sentencing judge is in a superior position

to find facts and judge their import under § 3553(a) in the

individual       case”).         Because    Bull    has       failed       to    rebut      the

presumption this court affords a within-Guidelines sentence, we

affirm his 120-month sentence.

            We have examined the entire record in accordance with

our    obligations       under    Anders    and    have       found    no       meritorious

issues for appeal.           Accordingly, we affirm the district court’s

judgment.        This    court    requires      that     counsel      inform       Bull,      in

writing,    of    the    right    to    petition    the      Supreme        Court      of   the

United   States     for      further    review.         If   Bull     requests         that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                        Counsel’s motion must

state that a copy thereof was served on Bull.                         We dispense with

oral    argument     because      the     facts    and       legal    contentions           are




                                            3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4